Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 04/12/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-3, 6-9, 13-16, 20-28 are pending. 
Response to Applicant’s Argument
In view of applicant’s amendment to the independent claims, previous grounds of rejections under 35 USC 102 and 103 have been withdrawn. Upon further search and consideration, please see a new combination of references as applied below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 13-16, 20-24, and 26-28 are rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Vibbert et al. (US 2016/0042735 A1) and Lynch et al. (US 9679300 B2).
Regarding Claims 1 and 9, Pitschel discloses a method of operating a virtual agent system(Col 8, Rows 65-67 and Col 16, Rows 4-10, digital assistant 326), comprising: 
at least one memory (Col 7, Rows 39-43, memory 302 for processors 304; Col 8, Rows 53-55, applications / programs 324 for execution by processors 304) configured to store and execute a global topic flow that defines a series of nodes having instructions that are executed for each natural language exchange between the virtual agent and a plurality of users (Fig. 3C and Col 9, Rows 14-20 and Col 10, Rows 9-16, digital assistant system 300 identifies user’s intent, determining, and then executing a task flow from task flow models 354 to fulfill the inferred intent by executing a series of programmed actions and steps to perform the task; e.g., Col 14, Rows 15-33, task flow processor 336 invokes dialog flow processor 334 to determine a series of questions for users to obtain information from users; Col 15, Rows 15-23, see steps (1)-(4) for {restaurant reservation, restaurant = ABC Café, date = 3/12/20212, time = 7pm, party size = 5} once users answered the corresponding questions), and executing the global topic flow comprises:
executing a topic discovery node of the global topic flow, wherein executing the topic discovery node comprises: 
receiving a user utterance (Col 9, Rows 25-31, interact with user to obtain speech input); 
Col 9, Rows 63-67, speech to text converts speech input into tokens and thereafter passes the tokens to Natural Language Processor 332); 
receiving, from the NLU service, a scored set of intents and entities derived from the user utterance (Col 10, Rows 6-15, attempt to associate words / tokens with one or more actionable intent; Col 11, Rows 12-15, an actionable intent node along with its property node are described as domain; Col 12, Rows 21-37 and Rows 55-59, select the domain with the highest confidence value where words identifying specific entities are given additional significance in selecting the actionable intent / domain); 
selecting a topic flow in response to determining that an intent from the scored set of intents and entities is associated with the topic flow (Col 10, Rows 11-16, an actionable intent is associated with a task that can be performed by the digital assistant, the task has an associated task flow implemented in task flow models 354; see Col 11, Rows 54-56, “travel” domain with task flow for “travel” (i.e., topic)); 
applying entities from the scored set of intents and entities to input nodes of the topic flow (Col 13, Rows 31-35, once NLP 332 identifies an actionable intent, NLP 332 generates a structure query representing the identified actionable intent; Col 13, Rows 40-51, “make me a dinner reservation at a sushi place at 7”, generate structure query with parameter cuisine = “Sushi” and parameter time = “7” in the “restaurant reservation” actionable intent / domain); and 
executing the topic flow to respond to the user utterance (Col 13, Rows 64 – Col 14, Row 9, NLP 332 passes the structure query to task flow processor 336 to perform tasks / actions to complete user’s request). 
Pitschel does not disclose executing a greetings node and executing an additional topic node of the global topic flow subsequent to the execution of the topic discovery node, and then followed by a decision node.
Vibbert teaches a virtual agent that executes a global topic flow that defines a series of nodes having instructions that are executed for each natural language exchange between the virtual agent and a plurality of users (¶61-62 and see Fig. 4, a dialog agent to perform a specific task function according to task specification of a dialog application task corresponding to a tree structure comprising various nodes), wherein executing the global topic flow comprises: 
executing a greetings node of the global topic flow that outputs a predefined greeting (¶75 and see Fig. 5A, Welcome node 520 responsible for welcoming and introducing the user to the dialog application and dialog agent 526 presents authenticated user with a greeting); and then executing a topic discovery node of the global topic flow comprising:
processes a first user utterance using a natural language understanding service to derive a set of scored intents and entities (¶39, NLU engine 203 process ASR speech input to determine semantic interpretation and dialog manager 204 outputs prompts and responds to semantic interpretations to manage a dialog process with human user; ¶95, perform NLU ranking of user commands; e.g., ¶42, Date (i.e., entity) “2012/05/01” and intention = “new_meeting” in response to “I want a book a meeting on May first”), select a first topic flow in response to determining that an intent from the scored set of intents and entities is associated with the first topic flow for execution (¶95, use NLU interpretation of user input to determine which task to launch by identifying the intent of the dialog; in view of ¶68, determine which task specification and traverse task tree 400 of the task specification), applying entities from the scored set of intents and entities to input nodes of the topic flow (¶69, user input values received from dialog are bound to concepts by dialog engine 550 to satisfy the completion criteria of dialog agents; e.g., ¶42, “I want a book a meeting on May first” -> Date (i.e., entity) “2012/05/01” and intention = “new_meeting”), and executing topic flow to respond to the user utterance (¶54 and ¶59, task manager 302 controls and execute a plurality of tasks in a given order), and then 
executing an additional topic node of the global topic flow to receive input from the user (¶122, at step 722, return o step 702 and wait for further user commands instructing the dialog application to execute new tasks); and then 
executing a decision node of the global topic flow that repeats execution of the topic discovery node based on the input received (¶112 and see Fig. 7, going back to begin at step 702 to monitor user speech input and decide at step 712 whether to execute new task requested).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Pitschel to execute greetings node, additional topic node, and a decision node in order to allow the user to customize the execution of tasks (Vibbert, ¶55 and ¶81). 
Pitschel-Vibbert combination does not disclose executing the additional topic node of the global topic flow to receive input from the user  that outputs a predefined prompt regarding additional topics to be discussed and receives input in response to the predefined prompt; and then executing the decision node of the global topic flow that repeats execution of the topic discovery node based on the input received in response to the predefined prompt.
Lynch teaches a virtual agent system executing a global topic flow comprising an additional topic node to receive input from the user that outputs a predefined prompt regarding additional topics to be discussed and receives input in response to the predefined prompt (Fig. 2, V5, “Here you go, Anything else?” and see Fig. 4, step 435) and then executing a decision node of the global topic flow that repeats execution of the topic discovery node based on the input received in response to the predefined prompt (Fig. 4, step 440, “Additional Task?” -> yes -> steps 405-435 are repeated).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Pitschel to execute the additional topic node by outputting a predefined prompt regarding additional topics to be discussed and receive input response to execute the decision node as taught by Lynch in order to perform follow on actions to improve user experience (Lynch, Col 26, Rows 1-6).
Regarding Claim 14, Pitschel discloses a non-transitory, computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to implement the method of claim 9 (Col 7, Rows 39-43, memory 302 for processors 304; Col 8, Rows 53-55, applications / programs 324 for execution by processors 304).
Regarding Claim 2, Pitschel discloses executing the topic discovery node of the global topic flow comprises receiving a second user utterance during execution of the topic flow (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”); 
Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
receiving, from the NLU service, a second scored set of intents and entities derived from the second user utterance (Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
selecting a second topic flow in response to determining that a second intent from the second scored set of intents and entities is associated with the second topic flow (Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); 
applying entities from the scored set of intents and entities, or the second scored set of intents and entities, or a combination thereof, to data input nodes of the second topic flow (Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); and 
executing the second topic flow to respond to the second user utterance (Col 22, Rows 18-19). 
Regarding Claims 3 and 16, Pitschel does not disclose the topic discovery node of the global topic flow is configured to resume execution of the topic flow after completing execution of the second topic flow. 
Vibbert teaches a virtual agent that processes a first user utterance using a natural language understanding service to derive a set of scored intents (¶39, NLU engine 203 process ASR speech input to determine semantic interpretation and dialog manager 204 outputs prompts and responds to semantic interpretations to manage a dialog process with human user; ¶95, perform NLU ranking of user commands) and select a first topic flow in response to determining that an intent from the scored set of intents is associated with the first topic flow for execution (¶95, use NLU interpretation of user input to determine which task to launch by identifying the intent of the dialog; in view of ¶68, determine which task specification and traverse task tree 400 of the task specification).
Further, during execution of the first topic flow, the virtual agent receives a second user utterance (¶51 and ¶81, task manager may monitor user input received at any time, even during execution phase) and performs NLU processing to determine a second scored set of intents to select a second topic flow for execution while suspending the execution of the first topic flow (¶98). Once the virtual agent finishes the second topic flow, resume execution of the first topic flow (¶98, once the newly requested task has completed execution, task execution engine 610 may resume running the previously executing task that was suspended).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Pitschel to allow for interrupting the execution of the first task flow with the execution of the second task flow and resuming the first task flow after completion of the second task flow in order to allow the user to customize the execution of tasks (Vibbert, ¶55 and ¶81). 
Regarding Claim 6, Pitschel discloses wherein the user input is a second user utterance (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”; as modified by Vibbert, ¶39 and ¶122, follow up speech input as response to prompts for additional tasks) comprising: 
providing a second user utterance to the NLU service (Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
receiving, from the NLU service, a second scored set of intents and entities derived from the second user utterance (Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
identifying the additional topic to be discussed based on the second scored set of intents and entities is derived from the second user utterance (Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number; Vibbert, ¶122 and Fig. 7, restart at step 702 and perform NLU ranking); 
Regarding Claim 7, VIbbert modifies Pitschel wherein the predefined prompt includes user interface elements, and wherein receiving the user input comprises receiving the user input based on user interactions with the user interface elements of the predefined prompt (Vibbert, Fig. 5B; see Pitschel, Col 6, Rows 12-14, to be implemented by graphical user interface module 256).
Regarding Claim 8, Pitschel as modified by Vibbert disclose wherein executing the global topic flow comprises: after executing the decision node (Vibbert, ¶112 and see Fig. 7, going back to begin at step 702 to monitor user speech input and decide at step 712 whether to execute new task requested; this is equivalent to the step where Pitschel finished executing a request), executing a survey node of the global topic flow to output a predefined survey question (Pitschel, Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant) and to receive and store a second user input in response to the predefined survey question (Pitschel, Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user).
Regarding Claim 13, Pitschel as modified as Vibbert disclose wherein the series of nodes includes a survey node that is executed after the decision node in the global topic flow  (Vibbert, ¶112 and see Fig. 7, going back to begin at step 702 to monitor user speech input and decide at step 712 whether to execute new task requested; this is equivalent to the step where Pitschel finished executing a request), wherein the survey node is configured to output a predefined survey question to the user (Pitschel, Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant) and to receive and store a second user input in response to the predefined survey question (Pitschel, Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user).
Regarding Claim 15, Pitschel discloses topic discovery node comprises receiving a second user utterance during execution of the topic flow (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”); 
providing a second user utterance to the NLU service (Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
selecting a second topic flow in response to determining that a second intent from the second scored set of intents and entities is associated with the second topic flow (Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); 
applying entities from the scored set of intents and entities, or the second scored set of intents and entities, or a combination thereof, to data input nodes of the second topic flow (Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); and 
executing the second topic flow to respond to the second user utterance (Col 22, Rows 18-19). 
Regarding Claim 20, Pitschel as modified by Vibbert discloses wherein the global topic flow comprises instructions to: execute a survey node of the global topic flow after executing the decision node (Vibbert, ¶112 and see Fig. 7, going back to begin at step 702 to monitor user speech input and decide at step 712 whether to execute new task requested; this is equivalent to the step where Pitschel finished executing a request), wherein the survey node comprises instructions to: output a predefined survey question to the user (Pitschel, Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant); and receive and store input from the user in response to the predefined survey question (Pitschel, Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user).
Regarding Claim 21, Pitschel discloses prior to executing the global topic flow, receiving settings of the global topic flow and configuring the global topic flow based on the received settings (Col 10, Rows 9-16, recognize an associated task flow in task flow models 354 / series of programed actions and steps that the digital assistant takes in order to perform the task).  
Regarding Claim 22, Pitschel as modified by Vibbert discloses wherein the received settings indicate a greetings flow to be performed during execution of the greetings node of the global topic flow, wherein the greetings flow defines the predefined greeting (Vibbert, Fig. 5A, Welcome 520 or GreetUser 526; implement the associated task flow with an action / step corresponding to Welcome 520 or GreetUser 526).  
Regarding Claim 23, Pitschel as modified by Vibbert discloses wherein the received settings indicate an additional topics flow to be performed during execution of the additional topics node of the global topic flow (Vibbert, Fig. 7, step 722; implement an additional step in the task flow according to step 722, “identify next task to be executed”), 
Lynch provides the further teaching wherein the additional topics flow defines the predefined prompt (Fig. 2, V5, “Here you go, Anything else?” and see Fig. 4, step 435; i.e., implement the additional step in task flow to output a prompt “Anything else?” to elicit further user requests).  
Regarding Claim 24, Pitschel discloses wherein the received settings indicate an error flow to be performed in response to an error occurring during execution of the global Col 16, Rows 15-34, when digital assistant fails to provide satisfactory response to user request due to failure to recognize terms and concepts, initiate training to alter or adjust task flow to provide a satisfactory response to the user request).
Regarding Claim 26, Pitschel as modified by Vibbert discloses wherein selecting the topic flow during execution of the topic discovery flow comprises: selecting an explore help topic flow in response to determining that the scored set of intents and entities corresponds to a request for assistance in interacting with the virtual agent (Vibbert, ¶55, dialog engines may be able to respond to a user call for help and provide assistant by initiating a subroutine that provides helpful information / assistant to the user responsive to a help request).  
Regarding Claim 27, Pitschel discloses wherein executing the topic discovery node comprises: selecting a fallback topic flow as the topic flow in response to determining that the scored set of intents and entities is not associated with a particular topic flow (Col 16, Rows 15-20, digital assistant fails to provide a satisfactory response due to unrecognized terms and concepts in the user request; e.g., Col 20, Rows 24-29, NLP 332 cannot infer an actionable intent from the word “ring” in “Ring my wife” so the training module 340 rephrases the user request: “Did you mean to call your wife?”).  
Regarding Claim 28, Pitschel as modified by Vibbert discloses wherein executing the topic discovery node comprises: determining a role of the user from which the user utterance was received; and executing the topic flow in response to determining that the role of the user is authorized to execute the topic flow (Vibbert, ¶75, dialog agents 522 and 524 handle identifying the user and verifying his authentication credentials and dialog agent 526 display information to the user and receive information from the user regarding what action the user would next like to perform once he is logged in).
Claim 25 is rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Vibbert et al. (US 2016/0042735 A1) and Lynch et al. (US 9679300 B2) as applied to claim 1, in further view of Williams et al. (US 2005/0105712 A1).
The combination of Pitschel-Vibbert-Lynch does not disclose wherein selecting the topic flow during execution of the topic discovery flow comprises: selecting a live agent topic flow in response to determining that the scored set of intents and entities corresponds to a request to interact with a live agent.  
Williams teaches an automated response system (Abstract) comprises a model for selecting a live agent topic flow in response to determining that user requests interacting with a live agent (¶66, system switches to blended agent assist mode when customer wishes to switch out of automated conversation mode when the system is unable to match the customer’s inquiry with a standard question / response pair with sufficient confidence). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a live agent topic flow in response to determining that the scored set of intents and entities corresponds to a request to interact with a live agent in order to enable a customer / human user with the capability to switch modes of conversation from fully automated software agent to a live agent (Williams, ¶66).



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/29/2021